Opinion issued January 22, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–01303–CV
____________

IN RE HAROLD L. PHILLIPS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Harold L. Phillips has filed another petition for a writ of mandamus
complaining of Judge Yarbrough’s


 September 3, 2003 order that relator appear and
show cause.


  Relator contends that Judge Yarbrough is recused due to a October 5,
1998 motion to recuse which Phillips directed at the then–sitting judge, the Honorable
Susan Baker Olsen, and Judge Yarbrough, who relator claims was the associate judge
of the 306th District Court in 1999.  Judge Olsen declined to recuse herself and
referred the recusal to the presiding judge of the administrative judicial region.
          Phillips has not filed a mandamus appendix and record that show (1) the
outcome of the recusal matter that was referred to the presiding judge of the
administrative judicial region and (2) whether Phillips timely renewed his motion to
recuse Judge Yarbrough as soon as she became the presiding judge of the 306th
District Court.  See Tex. R. App. P. 52.3(j) (requiring appendix containing certified
or sworn copy of any order complained of, or any other document showing matter
complained of); 52.7(a) (requiring record containing (a) certified or sworn copy of
every document that is material to relator’s claim for relief and that was filed in any
underlying proceeding and (b) properly authenticated transcription of any relevant
testimony from any underlying proceeding, including any exhibits offered in
evidence, or a statement that no testimony was adduced in connection with the matter
complained).
          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.